Appeal from a decree of the Court of Insolvency, Penobscot County, made September 30th, 1908, ordering said Merrill to charge himself in his capacity as assignee of Edward O. Nason, an insolvent debtor, with the sum of $300 found by the Judge to have been received by said Merrill from a sale to Sanford C. Smith, in 1896, of all said Merrill’s right, title and interest as such assignee in and to certain real estate ; and also ordering said assignee to charge himself with interest on said sum at savings bank rates from the time said sum *559was received by him to the date of said decree. Reported to the Law Court. Appeal dismissed on the ground that it was not specially provided for in the insolvent law. See Revised Statutes, chapter 72, section 10.
Alanson J. Merrill, for appellant.
George H. Worsier, for appellee.